DETAILED ACTION 
This Office Action follows a response filed on March 15, 2021.  Claim 10 has been amended; no claims have been cancelled or added.   
Claims 1-17 are pending.

Claim Rejections - 35 USC § 103
The text of this section of Title 35 U.S.C. not included in this action can be found in a prior Office Action.	

Claim Rejections - 35 USC § 103
The text of this section of Title 35 U.S.C. not included in this action can be found in a prior Office Action.	
5.	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Fujiki et al. (U.S. Patent Application Publication 2002/0028335 A1) in view of Frese et al. (U.S. Patent Application Publication 2010/0210794 A1), for the rationale recited in paragraph 3 of the Office Action dated November 13, 2020 and comments below.  
		
	Response to Arguments
6.	Applicant's arguments filed March 15, 2021 have been fully considered but they are not persuasive.

Furthermore the Applicant mentioned the following: “Contrary to the Examiner’s assertion, it is not obvious or apparent to use a compound such as a bisphenol A allyl ether as an adhesion promoter. That statement is made in a vacuum with no support for that position. In actuality, one skilled in the art would recognize that components falling under component (E) of the claimed invention are not commonly used as adhesion promoters. This is evidenced by both Frese and the present application. Specifically, examples 6 and 8 of Frese and comparative example 10 of the present application show that silicone compositions with components such as bisphenol A diallyl ether do not have adhesion to a polycarbonate substrate” (page 11, the last paragraph).
8.	In response to applicant’s arguments regarding that “it is not obvious or apparent to use a compound such as a bisphenol A allyl ether as an adhesion promoter” it is Journal of Applied Polymer Science, Vol. 89, 3496–3499 (2003), and K. Khoudary et al. “Bisphenol-A Resole Resins in Preparation Aqueous Adhesives for Bonding Silicon Rubber-to-Metal”, Asian Journal of Chemistry, 24(8), pp. 3629-3632 (2012) (please, see the attachments to current OA and f.892), the usage of bisphenol A allyl ether as the adhesion promoter is well known to one having ordinary skill in the art.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to incorporate bisphenol A allyl ether as independently taught by Kerboua, Khoudary and Frese in Fujiki’s addition-curable silicone rubber composition because bisphenol A allyl ether is a well know adhesion promoter with reasonable expectation of success, and thus to arrive at the subject matter of instant claim 1 and dependent claims 2 and 4-6.
9.	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the present application demonstrates a synergistic effect with the claimed materials”, page 12, 3rd paragraph) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
10.	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (page 12, 2nd paragraph), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, all of the cited references are analogous art because they are from the same field of endeavor concerning new resin compositions used for the preparation of molded articles.
11.	As it was already mentioned in previous Office Action dated November 13, 2020, the components such as bisphenol A diallyl ether are commonly used as adhesion promoter in compositions similar to those of Fujiki. This is for instance disclosed by Frese which also deals with composites and self-adhesive silicone rubber compositions and uses in its examples, such as in example 1, bisphenol A diallyl ether as an adhesion promoter. Frese clearly shows an improved adhesion to PC compared to the use of other adhesion promoters.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to replace tetraallyl pyromellitate as taught by Fujiki for bisphenol A diallyl ether as taught by Frese based on their expected interchangeability as functionally equivalent aromatic compounds with at least two unsaturated hydrocarbyl groups which do not contain a siloxane group respectively, motivated by an expectation of success, In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988), and thus to arrive at the subject matter of claims 1, 6-7.
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on 57127257725772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL BERNSHTEYN/Primary Examiner, Art Unit 1762